Citation Nr: 1226673	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-11 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for residuals of prostate cancer, to include as due to ionizing radiation exposure.

4.  Entitlement to service connection for a dental disability for purposes of outpatient treatment only.

5.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.B.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to April 1961 and from June 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss and assigned a zero percent rating effective February 14, 2005.  The RO also denied the Veteran's claims of service connection for prostate cancer, to include as due to ionizing radiation exposure, and for a dental disability for purposes of outpatient treatment only (which was characterized as a dental condition to include removal of bone and the upper part of the mouth).  

This matter also is on appeal from a July 2008 rating decision in which the RO denied the Veteran's claims of service connection for hypertension and for diabetes mellitus.

This matter further is on appeal from a March 2009 rating decision in which the RO denied the Veteran's claim of service connection for an acquired psychiatric disability, to include depression and PTSD (which was characterized as depression).  The Board observes in this regard that, although the RO separately adjudicated a service connection claim for PTSD in a September 2011 rating decision, it appears from a review of the claims file that the Veteran seeks service connection for all acquired psychiatric disabilities that he currently experiences, to include depression and PTSD.  Thus, this issue is as stated on the title page of this decision.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting Veteran based on review of medical evidence).  

A Travel Board hearing was held at the RO in February 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Unfortunately, as is explained below in greater detail, the issues of entitlement to service connection for residuals of prostate cancer, to include as due to ionizing radiation exposure, a dental disability, and for an acquired psychiatric disability, to include depression and PTSD, and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In statements on a VA Form 21-4138 dated on January 25, 2012, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his claims of service connection for hypertension and for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issues of entitlement to service connection for hypertension and for diabetes mellitus.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the currently appealed rating decision issued in July 2008, the RO denied, in pertinent part, the Veteran's claims of service connection for hypertension and for diabetes mellitus.  The Veteran has perfected a timely appeal with respect to these claims.  In statements on a VA Form 21-4138 dated on January 25, 2012, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his service connection claims for hypertension and for diabetes mellitus.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's January 2012 VA Form 21-4138 requesting withdrawal of his appeal for service connection for hypertension and for diabetes mellitus, there remain no allegations of errors of fact or law for appellate consideration with respect to either of these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for diabetes mellitus is dismissed.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for residuals of prostate cancer, to include as due to ionizing radiation exposure, a dental disability, and for an acquired psychiatric disability, to include depression and PTSD, and entitlement to an initial compensable rating for bilateral hearing loss can be adjudicated.

With respect to the Veteran's service connection claim for residuals of prostate cancer, to include as due to ionizing radiation exposure, the Board notes that he has contended that in-service ionizing radiation exposure while guarding nuclear weapons on active service in Turkey caused or contributed to his current prostate cancer residuals.  The Veteran's service personnel records show that he served in Turkey between September 1963 and May 1964.  The Veteran has contended that, following surgery to remove his prostate in 1993 or 1994, he experienced incontinence and other residuals which, in his view, are attributable to in-service ionizing radiation exposure.  The National Personnel Records Center in St. Louis, Missouri (NPRC) notified VA in February 2009 that the Veteran had not participated in a radiation-risk activity during active service.  

The Board observes in this regard that a Veteran may establish service connection for a disability claimed to be attributable to ionizing radiation exposure during service in one of three different ways.  McGuire v. West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir.1997).  First, the Veteran could demonstrate that his disease is among the 15 types of cancer which are presumptively service connected pursuant to 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309.  Second, a Veteran may show that the disease is on the list of "radiogenic diseases" enumerated in 38 C.F.R. § 3.311(b) which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection of a disease claimed to have been caused by ionizing radiation can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation exposed Veteran" is a Veteran who, while serving on active duty, participated in a "radiation risk activity," which is defined, in turn, as having participated in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or whose service included onsite participation in atmospheric nuclear testing.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  Under 38 U.S.C.A. § 1112(c), if a radiation-exposed Veteran has one of the 15 presumptive diseases contained in § 1112(c)(2), such disease shall be considered to have incurred in or been aggravated by active service, despite there being no record of evidence of such disease during a period of such service.  38 U.S.C.A. § 1112(c).  Prostate cancer is not included in the list of presumptive diseases for which service connection is available for radiation-exposed Veterans.  When it is determined that (1) a Veteran was exposed to ionizing radiation as a result of participation in the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946 or onsite participation in atmospheric nuclear testing; (2) the Veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest 5 or more years after exposure, before adjudication of the claim, it must be referred to the Under Secretary for Benefits for further consideration in accordance with specific enumerated procedures contained in § 3.311(c).  If any of the foregoing three requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b).

To date, the Veteran has not been provided with a VA examination to determine the nature and etiology of his prostate cancer residuals.  The Board notes that VA's duty to assist includes providing Veterans with examinations where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Given the foregoing, the Board finds that, on remand, the Veteran should be provided with appropriate VA examination to determine the nature and etiology of his prostate cancer residuals.

With respect to the Veteran's service connection claim for a dental disability for purposes of VA outpatient treatment only, the Veteran has contended that in-service treatment for a dental disability which involved the removal of a bone and the upper part of the mouth was botched and resulted in current dental disability.  The Board observes that a review of the Veteran's available service treatment records does not show that he had dental surgery which involved removal of a bone and the upper part of the mouth at any time during active service.  The Board also notes that, under 38 U.S.C.A. § 1712, outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  A claim for service connection also is considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2011); VAOGCPREC 5-97.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.

To date, the Veteran has not been provided with a VA examination to determine the nature and etiology of his claimed dental disability.  The Board notes that VA's duty to assist includes providing Veterans with examinations where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Given the foregoing, the Board finds that, on remand, the Veteran should be provided with appropriate VA examination to determine the nature and etiology of his claimed dental disability.

With respect to the Veteran's service connection claim for an acquired psychiatric disability, to include depression and PTSD, the Veteran has contended that his in-service stressors caused or contributed to his current psychiatric disability (which he characterized as both depression and PTSD).  The Veteran has provided vague information concerning his alleged in-service stressors that occurred while he was on active service in Turkey.  As noted above, the Veteran's service personnel records confirm that he served in Turkey between September 1963 and May 1964.  Although it is not entirely clear from a review of the evidence, it appears that the Veteran has contended that his duties while in Turkey were incredibly stressful because they involved guarding and handling nuclear weapons.  The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was artillery field crewman.  The RO formally determined in September 2011 that the information provided by the Veteran concerning his alleged in-service stressors while on active service in Turkey was too vague to be capable of corroboration by the Joint Services Records Research Center (JSRRC).  To date, the Veteran has not been provided with a VA examination to determine the nature and etiology of his acquired psychiatric disability.  The Board notes that VA's duty to assist includes providing Veterans with examinations where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Given the foregoing, the Board finds that, on remand, the Veteran should be provided with appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability, to include depression and PTSD.

Finally, with respect to the Veteran's higher initial rating claim for bilateral hearing loss, the Board notes that he essentially contends that this disability has worsened since his most recent VA examination.  A review of the claims file shows that the Veteran's most recent VA examination for bilateral hearing loss occurred in February 2011.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in February 2011, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the Veteran has contended that his service treatment records are incomplete and certain of these records may be missing (i.e., the records of in-service dental treatment).  Accordingly, because this claim is being remanded for additional development, the Board finds that, on remand, the RO/AMC should contact the appropriate Federal records repository and attempt to obtain all of the Veteran's available service treatment records and service personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for residuals of prostate cancer, a dental disability, an acquired psychiatric disability, to include depression and PTSD, and/or for his service-connected bilateral hearing loss since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the appropriate Federal records repository and request all of the Veteran's available service treatment records and service personnel records.  If these records have been retired, then take appropriate action to recall them.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Then, schedule the Veteran for appropriate examination to determine the nature and etiology of his residuals of prostate cancer.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all residuals of prostate cancer currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of prostate cancer, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran did not participate in any radiation-risk activity during active service; thus, his alleged in-service ionizing radiation exposure cannot be presumed.  The examiner also is advised that the Veteran has contended that his current residuals of prostate cancer are due to in-service ionizing radiation exposure or otherwise are related to active service.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his dental disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all manifestations of a dental disability currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a dental disability, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that a dental disability includes treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease.  A dental disability also includes chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  The examiner also is advised that, although the Veteran contends that he had dental surgery during service which involved removal of a bone and the upper part of the mouth, a review of his available service treatment records does not show any such surgery.  There further is no indication in the Veteran's available service treatment records that he experienced any in-service dental trauma to any of his teeth.  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability, to include depression and PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability, to include depression and PTSD, currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, to include depression and PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner must identify the alleged in-service stressor on which a PTSD diagnosis is based.  The examiner also should state whether PTSD, if diagnosed, is based on the Veteran's fear of hostile military or terrorist activity and, if so, whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran has reported that his in-service duties while on active service in Turkey between September 1963 and May 1964 were incredibly stressful.  The examiner also is advised that this alleged in-service stressor is too vague to be capable of corroboration by the Joint Services Records Research Center (JSRRC).

6.  Schedule the Veteran for an updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner must provide detailed information regarding the impact of the Veteran's bilateral hearing loss on his daily functioning.  A complete rationale must be provided for any opinions expressed.

7.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


